       Case 2:19-cv-10345-LMA-JCW Document 1 Filed 05/13/19 Page 1 of 8



                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

WILBERT THOMAS, JR.                          * CIVIL ACTION NO.:
AND TREVITA JACKSON
 Plaintiff                                   * JUDGE:

VERSUS                                       * MAG. JUDGE:

JOHN DOE, NORTH AMERICAN                     *
TRANSPORTATION, AND STARR
INDEMNITY AND LIABILITY                      *
COMPANY
  Defendants

* * * * * * * * * * * * * *
                       NOTICE OF REMOVAL

TO:    Clerk of Court
       United States District Court
       Eastern District of Louisiana
       500 Poydras Street, Room C-151
       New Orleans, Louisiana 70130

       Defendants, North American Transport Services, LLC and Starr Indemnity and Liability

Company (collectively “Defendants”) respectfully submit this Notice of Removal pursuant to 28

U.S.C. § 1446(a), and as cause therefore shows as follows:

                                       I. BACKGROUND

                                                 1.

       This action was originally commenced by Plaintiffs, Wilbert Thomas, Jr. and Trevita

Jackson (hereinafter referred to as “Plaintiffs”) on March 25, 2019 through the filing of a Petition

for Damages in the Civil District Court for the Parish of Orleans, State of Louisiana, entitled




                                                 1
         Case 2:19-cv-10345-LMA-JCW Document 1 Filed 05/13/19 Page 2 of 8



Wilbert Thomas, Jr. and Trevita Jackson versus John Doe, North American Transportation, and

Starr Indemnity and Liability Company bearing case number 2019-3210 Division A-16.1

                                                          2.

         In their Petition for Damages, Plaintiffs named John Doe, North American Transport

Services, LLC (improperly named “North American Transportation Services, LLC”), and Starr

Indemnity and Liability Company (“Starr Indemnity”) as Defendants.2

                                                          3.

         Plaintiff’s Petition for Damages was filed on March 25, 2019, and citations were issued

by the Clerk of Court of Civil District Court of Orleans Parish on March 29, 2019. Defendant

North American Transport Services, LLC (hereinafter “NATS”) first received a copy of the

Petition for Damages on April 14, 2019, which is the first time any defendant received, through

service or otherwise, a copy of the initial pleading setting forth the claim for relief upon which

this action is based. Starr Indemnity was subsequently served on April 18, 2019.

                                                          4.

         This removal is effected and has been timely filed within thirty (30) days of any

removing Defendant receiving, through service or otherwise, a copy of the initial pleading

setting forth the claim for relief upon which this action is based and within one (1) year after

commencement of the action, as allowed by 28 U.S.C. § 1446(b).




1
    See generally Exhibit A, Copies of All Process, Pleadings, and Orders contained in the record of the Clerk of the
    Court, Civil District Court, Orleans Parish.
2
    See Exhibit A, at Plaintiff’s Petition for Damages paragraphs 1.

                                                          2
         Case 2:19-cv-10345-LMA-JCW Document 1 Filed 05/13/19 Page 3 of 8



                                                 5.

         John Doe has not been served. NATS and Starr Indemnity have been served and have

joined in the removal of this action, therefore satisfying the requirements of 28 U.S.C. §

1446(b)(2)(A).

                                                 6.

         The United States District Court for the Eastern District of Louisiana is the Court

embracing the place where this action is pending in state court.3

                                                 7.

         This Court has jurisdiction over this matter and it is properly removed to this Court

pursuant to 28 U.S.C. § 1332; 28 U.S.C. §1441; and 28 U.S.C. §1446.

                                                 8.

         Pursuant to 28 U.S.C. §1446(a), attached hereto as Exhibit “A,” are all process,

pleadings, and Orders contained in the record of the Clerk of the Court, Civil District Court,

Orleans Parish.

                              I. DIVERSITY OF CITIZENSHIP JURISDICTION

                                                 9.

         This action is properly removed to this Court pursuant to 28 U.S.C. §1332 and §1441, in

that all properly joined and served parties are of diverse citizenship, and the amount in

controversy exceeds $75,000, exclusive of interest and costs.




 3
     See 28 U.S.C. § 98(a).


                                                 3
         Case 2:19-cv-10345-LMA-JCW Document 1 Filed 05/13/19 Page 4 of 8



                                                          10.

         Upon information and belief, at the time of the filing of the Petition for Damages and at

all times thereafter, Plaintiffs were and are individuals domiciled in and citizens of the State of

Louisiana.4

                                                          11.

         At the time of the filing of the Petition for Damages and at all times thereafter, NATS

was and is domiciled in the State of Florida, as alleged by Plaintiffs in their Petition for

Damages.

                                                          12.

         At the time of the filing of the Petition for Damages and at all times thereafter, Starr

Indemnity is a “foreign insurance company” whose incorporation and principal place of business

is in Texas.5

                                                          13.

          Plaintiff identifies defendant “John Doe” as a person of “unknown residence and

domicile” and whom has not been served. As this person has not been served, their consent is

unnecessary under 28 U.S.C. § 1446(b)(2)(A). Further, citizenship of fictitious persons is

immaterial and does not disturb diversity of citizenship between the named defendants.

                                                          14.

         Based on the foregoing, there is complete diversity of citizenship of the parties, inasmuch

as Plaintiff is a citizen of the State of Louisiana and all Defendants are citizens of states other

than Louisiana.

 4
     See Exhibit A, at Plaintiff’s Petition for Damages indicating in the introductory paragraph that each Plaintiff is a
     “resident of Orleans Parish”.
 5
     See Exhibit A, at Plaintiff’s Petition for Damages


                                                           4
        Case 2:19-cv-10345-LMA-JCW Document 1 Filed 05/13/19 Page 5 of 8




                                         II. AMOUNT IN CONTROVERSY

                                                        15.

        Plaintiff Thomas’ Petition for Damages alleges that, as a result of the negligence of

Defendants, Plaintiff Thomas has suffered injuries, including “whiplash, headaches, fatigue, left

arm contusion, left shoulder contusion, seat bruise or chest pain from seat belt, neck pain, upper

back pain, cervical strain, thoracic strain, pain/tingling/numbness radiating into the left upper

extremity, headaches at the base of skull, mid back pain, left shoulder pain, left wrist pain”.6

Additionally, he claims his injuries have caused him physical pain and suffering, physical

limitations and disability, mental anguish and emotional distress, and he seeks damages

including medical expenses, general damages, lost wages and property damages.

                                                        16.

        Plaintiff Jackson’s Petition for Damages alleges that, as a result of the negligence of

Defendants, Plaintiff Jackson has suffered injuries, including “whiplash, headaches, fatigue, right

arm contusion, right shoulder contusion, neck pain, upper back pain, cervical pain and strain,

pain/tingling/numbness radiating into the right upper extremity, mid back pain, righ [sic]

shoulder pain, right arm pain”.7 Additionally, she claims her injuries have caused her physical

pain and suffering, physical limitations and disability, mental anguish and emotional distress,

and seeks damages including medical expenses, general damages, lost wages and property

damages.

                                                        17.



6
    See Exhibit A at Plaintiff’s Petition for Damages at paragraphs 18-19.
7
    See Exhibit A at Plaintiff’s Petition for Damages at paragraphs 20-21.

                                                         5
          Case 2:19-cv-10345-LMA-JCW Document 1 Filed 05/13/19 Page 6 of 8



          In a delictual action such as this, the Louisiana Rules of Civil Procedure prohibit a

plaintiff from including any “specific monetary amount of damages” in an original Petition

“except that if a specific amount of damages is necessary to establish . . . the lack of jurisdiction

of federal courts due to insufficiency of damages, . . . a general allegation that the claim exceeds

or is less than the requisite amount is required.”8 Here, Plaintiffs failed to provide any such

general allegation to establish the lack of this Court’s jurisdiction in their Petition for Damages.

Under such circumstances, there is a presumption in favor of finding that the amount in

controversy exceeds the amount necessary for federal jurisdiction. 9 Moreover, it is facially

apparent that Plaintiffs’ claims seeking recovery in tort for the damages described in the

preceding paragraphs are well in excess of $75,000.00.

                                                         18.

          In an abundance of caution, undersigned counsel spoke with plaintiffs’ counsel and

requested that Plaintiffs stipulate to their damages being less than $75,000.10 Plaintiffs declined

to stipulate to their damages being less than $75,000, which Defendants offer as further evidence

that Plaintiffs believe their damages exceed the jurisdictional limit.

                                                         19.

          Thus, it is apparent from the face of the Petition for Damages that the amount in

controversy exceeds the sum of $75,000.00, exclusive of costs and interest. Therefore, this

action may be removed to this Court pursuant to 28 U.S.C. § 1441.


8
     La. Code Civ. Proc. art 893(A)(1).
9
     Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000).
10
     See attached, Exhibit B, email correspondence dated May 2, 2019, between defense counsel and plaintiffs’
     counsel, confirming Plaintiffs would not stipulate that the damages in this lawsuit were less than the amount in
     controversy of $75,000 if Plaintiffs’ counsel did not provide a response by May 6, 2019. Undersigned counsel
     did not receive subsequent correspondence on May 6, 2019.

                                                          6
       Case 2:19-cv-10345-LMA-JCW Document 1 Filed 05/13/19 Page 7 of 8



                                       III. JURY DEMAND

                                                 20.

       Defendants hereby pray for a trial by jury on all issues raised in Plaintiffs’ Petition for

Damages.

                                        IV. CONCLUSION

                                                 21.

       This civil action is one in which this court has original jurisdiction pursuant to 28 U.S.C.

§ 1332, in that it is a civil action between citizens of different states, wherein the amount in

controversy exceeds the sum of $75,000.00, exclusive of costs and interest. Therefore, this

action may be removed to this Court pursuant to 28 U.S.C. § 1441.

                                                 22.

       Pursuant to 28 U.S.C. § 1446(d), Plaintiffs’ counsel are being provided with a copy of

this Notice of Removal, and a copy of this Notice of Removal is being filed with the Clerk of

Court for Orleans Parish Civil District Court.

                                                 23.

       Pursuant to Rule 11 of the Federal Rules of Civil Procedure, undersigned counsel

certifies that he has read the foregoing Notice of Removal, that to the best of her knowledge,

information, and belief, formed after reasonable inquiry, it is well-grounded in fact and is

warranted by existing law, and that it is not interposed for any improper purpose.

                                                 24.

       By filing this Notice of Removal, Defendants do not waive and hereby reserve all

defenses and objections to Plaintiffs’ Petition for Damages.




                                                 7
       Case 2:19-cv-10345-LMA-JCW Document 1 Filed 05/13/19 Page 8 of 8



       WHEREFORE, Defendants, North American Transport Services, LLC and Starr

Indemnity and Liability Company respectfully request that this Court assume full jurisdiction

over this matter as provided by law because all properly joined parties are completely diverse

and the requisite jurisdictional amount in controversy has been met.



                                             Respectfully Submitted,

                                             /s/Emily E. Eagan
                                             ERNEST P. GIEGER, JR. (No. 6154)
                                             Email:         egieger@glllaw.com
                                             EMILY E. EAGAN (#29166)
                                             Email:         eeagan@glllaw.com
                                             MORGAN A. DRUHAN (#37102)
                                             Email:         mdruhan@glllaw.com
                                             GIEGER, LABORDE & LAPEROUSE, L.L.C.
                                             One Shell Square
                                             701 Poydras Street, Suite 4800
                                             New Orleans, Louisiana 70139
                                             Telephone:     (504) 561-0400
                                             Facsimile:     (504) 561-1011
                                             Attorneys for North American Transport Services,
                                             LLC and Starr Indemnity and Liability Company


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing Notice of Removal has been
served upon:
                      Bruce Betzer
                      The Law Office of Bruce C. Betzer
                      3129 Bore Street
                      Metairie, Louisiana 70001

by facsimile and electronic mail this 13th day of May, 2019.


                                                    /s/ Emily E. Eagan
                                                    EMILY E. EAGAN




                                                8
